[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER (#112)
The defendants', Edward Turlis and state of Connecticut, motion to dismiss the complaint of apportionment plaintiff, Stephen Stodolski, for lack of subject matter jurisdiction having come before the court, it is hereby Ordered: Granted, for the following reasons:
Subject matter jurisdiction can be raised at any time; Gagnonv. Planning Commission, 222 Conn. 294, 297 (1992); and once raised, the court is obliged to resolve the issue before proceeding further with the case. Figueroa v. C  S Ball Bearing,237 Conn. 1, 4 (1996).
The apportionment plaintiff has filed no objection to the motion since its filing on May 8, 1998, no memorandum of law pursuant to Practice Book requirement [§ 10-31(b)], and no request to be heard in oral argument. The court interprets his inaction as tacit consent to granting the motion.
BERNARD D. GAFFNEY JUDGE, SUPERIOR COURT